Citation Nr: 1731908	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include diverticulitis and duodenal ulcer, claimed as a stomach condition. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This claim comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's appeal for service connection for gastrointestinal disorder, to include diverticulitis and duodenal ulcer, claimed as a stomach condition, has previously been before the Board.  This issue was denied by the Board in October 2015.  The Veteran appealed this denial to the Court of Appeals of Veterans Claims (Court).  In June 2016, the Court vacated the October 2015 Board decision and remanded the Veteran's claim based upon the Board's reliance upon an inadequate examination, failure to properly adjudicate the claim and inadequate reasons and bases for denial of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for gastrointestinal disorder, to include diverticulitis and duodenal ulcer, claimed as a stomach condition.  Although the Board regrets the additional delay, a remand of the claim is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records (STR) indicate that he sought treatment in June 1970 for stomach pain which lasted two weeks.  His STRs show that this episode was deemed due to functional bowel disease.  

In June of 1997 the Veteran was treated for lower gastrointestinal bleeding and diverticulitis.  Since June 1997 the Veteran has sought medical care numerous times as a result of lower gastrointestinal bleeding, diverticulitis and duodenal ulcer. 

In July 2011 the Veteran was afforded a VA examination.  The examiner found that the Veteran did not a have a diagnosis of any stomach condition.  However, as noted by the Court in its remand, diverticulitis and duodenal ulcer are conditions which impact the colon.  Therefore, the July 2011 VA examination is inadequate as the Court found that the examiner had limited the examination to the stomach, noting that "[t]he evidence that [the Veteran] suffers from diverticulitis and duodenal ulcer is overwhelming."   

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand is required to obtain an adequate VA examination to address the etiology of his gastrointestinal disorder, to include diverticulitis duodenal ulcer.  

Additionally, the Board observes the Veteran's treatment records on file date to October 2014.  If the Veteran has since received treatment, the VA should request that the Veteran identify any relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers who have treated him for gastrointestinal disorder, to include diverticulitis and duodenal ulcer, since discharge from service.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file.

2.  Request all VA clinical records from the Veteran's treating VA facility(ies) and associate them with the claims file.  All attempts to obtain records should be documented in the claims file.

3.  After the above requested development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination with an examiner of appropriate expertise to determine the nature and etiology of his gastrointestinal disorder, to include diverticulitis duodenal ulcer.  The Veteran must be given appropriate notice of the scheduled examination and documentation of this must be placed in the claims file.

The Veteran's Virtual VA and VBMS electronic claims files, to include a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination and the examination report should reflect that such review was made.  The examiner should elicit from the Veteran a complete history of his gastrointestinal disorder, to include diverticulitis and duodenal ulcer.  All tests deemed necessary must be performed and the results reported in detail.

As to the Veteran's claimed gastrointestinal disorder, to include diverticulitis and duodenal ulcer, following a review of the electronic claims files, the Veteran's contentions, and examination of the Veteran, the examiner should:

(a)  Identify all gastrointestinal disorders, to included diverticulitis and duodenal ulcer, diagnosed in the record and/or shown on examination;
(b)  If a current diagnosis of either diverticulitis or duodenal ulcer is not warranted, the examiner should reconcile such finding with the remainder of the evidence suggesting that the Veteran has such disabilities;

(c)  For each gastrointestinal disorder, to included diverticulitis and duodenal ulcer, identified, provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the disorder had onset during or is otherwise related to any incident of the Veteran's active military service.

In the opinion, the examiner should specifically address the Veteran's July 1970 treatment in service for stomach pains.

4.  Review the claims folder to ensure that the foregoing requested development has been completed and that the requested examination report is in compliance with the directives of this remand.  If not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the above, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for diverticulitis.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




